 Exhibit 10.5.2

ISDA®

International Swaps and Derivatives Association, Inc.

 

NOVATION AGREEMENT

 

dated as of 28 September 2007 among:

 

Perpetual Trustees Consolidated Limited (ABN 81 004 029 841), in its capacity as
trustee of Crusade
Global Trust No. 2 of 2006 (the "Remaining Party"),

 

Crusade Management Limited (ABN 90 072 715 916), in its capacity as manager of
the Crusade Global
Trust No.2 of 2006 (the "Manager"),

 

Credit Suisse (USA), Inc. (the "Transferor"),

 

and

 

Credit Suisse, London Branch (the "Transferee").

 

The Transferor and the Remaining Party have entered into a currency swap
transaction (the "Old Transaction"), evidenced by a confirmation dated 19
September 2006 between the Transferor, the Remaining Party and the Manager (the
"Old Confirmation") and subject to an ISDA Master Agreement and related schedule
dated 19 September 2006 between the Transferor, the Remaining Party and the
Manager (the "Old Agreement").

 

With effect from and including 28 September 2007 (the "Novation Date") the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of the Old
Transaction, with the effect that the Remaining Party and the Transferee enter
into a new transaction for the Old Transaction (the "New Transaction") and a new
ISDA Master Agreement (including a related schedule and ISDA Credit Support
Annex) in respect of the New Transaction (the “New Agreement”). The terms of the
New Transaction will be identical to those set out in the Confirmation attached
in Annex I (the "New Confirmation"), and the terms of the New Agreement will be
in the form of the printed form of the 1992 ISDA Master Agreement (Multicurrency
– Cross Border), as supplemented by a schedule in the form attached in Annex II
(a), as applicable, and the printed form of the 1995 ISDA Credit Support Annex
(English Law), as supplemented by a Paragraph 11 in the form attached in Annex
II (b), as applicable. The New Confirmation and the New Agreement shall be
deemed to have been entered into between the Remaining Party, the Manager and
the Transferee, and the New Confirmation shall be deemed to be subject to the
New Agreement identified as relating to the corresponding Class A-1 Notes.

 

The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to the New Transaction.

 

The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transaction and the Old Agreement.

 

 

--------------------------------------------------------------------------------

 

Accordingly, the parties agree as follows:

 

1.  Definitions.

 

 

Terms defined in the New Agreement are used herein as so defined, unless
otherwise provided herein.

 

2.  Transfer, Release, Discharge and Undertakings.

 

 

With effect from and including the Novation Date and in consideration of the
mutual representations, warranties and covenants contained in this Novation
Agreement and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties):

 

 

(a)

the Remaining Party, the Manager and the Transferor are each released and
discharged from further obligations to each other with respect to the Old
Transaction and the Old Agreement and their respective rights against each other
thereunder are cancelled, provided that such release and discharge shall not
affect any rights, liabilities or obligations of the Remaining Party, the
Manager or the Transferor with respect to payments or other obligations due and
payable or due to be performed on or prior to the Novation Date, and all such
payments and obligations shall be paid or performed by the Remaining Party, the
Manager or the Transferor in accordance with the terms of the Old Transaction
and the Old Agreement; and

 

 

(b)

in respect of the New Transaction and the New Agreement, the Remaining Party,
the Manager and the Transferee each undertakes liabilities and obligations
towards the other and acquires rights against each other identical in their
terms to the Old Transaction and the Old Agreement (and, for the avoidance of
doubt, as if the Transferee were the Transferor and with the Remaining Party
remaining the Remaining Party and the Manager remaining the Manager, save for
any rights, liabilities or obligations of the Remaining Party, the Manager, or
the Transferor with respect to payments or other obligations due and payable or
due to be performed on or prior to the Novation Date.)

 

3.  Representations and Warranties.

 

 

 

(a)

On the date of this Novation Agreement and on the Novation Date:

 

 

(i)

Each of the parties makes to each of the other parties those representations and
warranties set forth in Section 3(a) of the New Agreement with references in
such Section to "this Agreement" or "any Credit Support Document" being deemed
references to this Novation Agreement alone.

 

 

(ii)

The Remaining Party and the Transferor each makes to the other, and the
Remaining Party and the Transferee each makes to the other, the representation
set forth in Section 3(b) of the New Agreement, in each case with respect to the
Old Agreement or the New Agreement, as the case may be, and taking into account
the parties entering into and performing their obligations under this Novation
Agreement.

 

 

 

--------------------------------------------------------------------------------

 

 

(iii)

The Transferor and the Remaining Party each represents and warrants to each
other and to the Transferee that, as of the Novation Date, all obligations of
the Transferor and the Remaining Party under or in respect of the Old
Transaction that are required to be performed on or before the Novation Date
have been fulfilled.

 

 

(b)

The Transferor makes no representation or warranty and does not assume any
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of any New Transaction or any New Agreement or any documents
relating thereto and assumes no responsibility for the condition, financial or
otherwise, of the Remaining Party, the Transferee or any other person or for the
performance and observance by the Remaining Party, the Transferee or any other
person of any obligation under any New Transaction or any New Agreement or any
document relating thereto and any and all such conditions and warranties,
whether express or implied by law or otherwise, are hereby excluded.

 

4.  Counterparts.
 

  This Novation Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission), each of which will be deemed an original.

 

5.   Costs and Expenses.
 

  The Transferor will pay all reasonable costs and expenses (including
reasonable legal fees) incurred by each of the Remaining Party, the Manager, the
Transferor and the Transferee in connection with this Novation Agreement and as
a result of the negotiation, preparation and execution of this Novation
Agreement.

 

6.   Amendments.

 

  No amendment, modification or waiver in respect of this Novation Agreement
will be effective unless in writing (including writing evidenced by a facsimile
transmission) and executed by each of the parties or confirmed by an exchange of
telexes or electronic messages on an electronic messaging system.

 

 7.

(a)

Governing Law.
 

    This Novation Agreement will be governed by and construed in accordance with
the laws of England.
 

 

(b)

Jurisdiction.
 

    The terms of Section 13(b) of the New Agreement shall apply to this Novation
Agreement with references in such Section to "this Agreement" being deemed
references to this Novation Agreement alone.

 

8.

Limited Recourse.
 

  Section 15 of the New Agreement applies to the obligations and liabilities of
the Remaining Party under this Novation Agreement.

 

 

 

--------------------------------------------------------------------------------

 



 

9.  Confirmation and Direction.

 

 

(a)

The Manager directs the Remaining Party to enter into this Novation Agreement.

 

 

(b)

Each party acknowledges that the Remaining Party enters into this deed on the
basis of the direction in
paragraph (a) above.

 

 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the date
specified on the first page of this document.

 

 

 

 

 

 

Perpetual Trustees Consolidated Limited

 

Credit Suisse (USA), Inc.

as Trustee

 

 

By: /s/ Andrea Ruver
 
/s/ Mark Dickenson
 
By:  /s/ Christy Grant
Name:  Andrea Ruver   Mark Dickenson   Name:  Christy Grant Title:  Manager  

Senior Manager

  Title:  Vice President Date:  28/09/07       Date:  28/09/07          

 

 

 
  Credit Suisse, London Branch  

 

 

By:  /s/ Parminder Bains
 
/s/ Sayedur Khan
    Name:  Parminder Bains   Sayedur Khan     Title: Authorised Signatory  

Authorised Signatory

    Date: 28 September 2007                  

 

 

 

The Common Seal of Crusade Management Limited was affixed in the presence of:

 

/s/ Paul Anthony Fegan

 

/s/ Michael Harold See Bowan

Director Signature

 

 

Director/Secretary Signature

Paul Anthony Fegan

Michael Harold See Bowan

Print Name

 

Print Name

 

 

  

--------------------------------------------------------------------------------

 

ANNEX I

(Forms of Confirmation)

 

 

28 September 2007

Perpetual Trustees Consolidated Limited

in its capacity as trustee of the Crusade Global Trust No.2 of 2006

Level 12, Angel Place

123 Pitt Street

Sydney NSW 2000

Australia

Crusade Management Limited

in its capacity as manager of the Crusade Global Trust No.2 of 2006 (the
“Manager”)

4-16 Montgomery Street

Kogarah

New South Wales 2217

Australia

External ID: 50227455

___________________________________________________________________________

Dear Sir/Madam

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

This Confirmation amends, restates and supersedes in its entirety all
Confirmations dated prior to the date hereof in respect of this Transaction.

In this Confirmation “CS” means Credit Suisse, London Branch and “Counterparty”
means Perpetual Trustees Consolidated Limited in its capacity as trustee of the
Crusade Global Trust No.2 of 2006.

1.

The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2000 ISDA Definitions.

  This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated on or about 19 September 2006 as novated on 28 September
2007 and amended and supplemented from time to time (the “Agreement”), between
you and us. All provisions contained in the Agreement govern this Confirmation
except as expressly modified below.   CS and Counterparty each represents to the
other that it has entered into this Transaction in reliance upon such tax,
accounting, regulatory, legal, and financial advice as it deems necessary and
not upon any view expressed by the other. 2. The terms of the particular
Transaction to which this Confirmation relates are as follows:

  Trade Date: 19 September 2006

 

Effective Date: 21 September 2006

 

--------------------------------------------------------------------------------

 

 

 

Termination Date:

The earlier of:

 

(i)

15 November 2037; and

  (ii) the date on which all of the Class A-1 Notes are redeemed in whole in
accordance with the Conditions (other than as a result of redemption pursuant to
Condition 5(j) (Redemption for Taxation or Other Reasons) or Condition 10
(Enforcement)),

  in each case, subject to adjustment in accordance with the Modified Following
Business Day Convention Counterparty Floating Amounts:  

 

Floating Rate Payer: Counterparty   Floating Rate Payer
Currency Amount: The AUD Equivalent of the CS Floating Rate Payer Currency
Amount.   Floating Rate Payer
Payment Dates: The 15th day of each February, May, August and November,
commencing on 15 November 2006, and ending on the Termination Date, inclusive,
subject to adjustment in accordance with the Modified Following Business Day
Convention.   Floating Rate Option: AUD-BBR-BBSW; provided, however, that in
respect of the initial Calculation Period, Linear Interpolation shall apply
based upon a Designated Maturity of 1 month and a Designated Maturity of 2
months.   Designated Maturity: 3 months (except as noted above)   Spread: In
respect of each Floating Rate Payer Payment Date:     (i) up to (and including)
the Call Date, plus 0.1553%; and     (ii) after the Call Date, plus 0.3106%.

  Floating Rate
Day Count Fraction: Actual/365 (Fixed)

 

Reset Dates:

The first day of each Calculation Period.

  Compounding: Inapplicable

 

 

2

 

--------------------------------------------------------------------------------

 

CS Floating Amounts:  

  Floating Rate Payer:

 

CS   Floating Rate Payer
Currency Amount: In respect of any Floating Rate Payer Payment Date, the
aggregate of the Invested Amounts of the Class A1 Notes on the immediately
preceding Floating Rate Payer Payment Date (or, if none, the Effective Date)
after any adjustment thereto on such date.
    Floating Rate Payer
Payment Dates: The 15th day of each February, May, August and November,
commencing on 15 November 2006, and ending on the Termination Date, inclusive,
subject to adjustment in accordance with the Modified Following Business Day
Convention.
    Floating Rate Option: USD-LIBOR-BBA; provided, however, that in respect of
the initial Calculation Period, Linear Interpolation shall apply based upon a
Designated Maturity of 1 month and a Designated Maturity of 2 months.
    Designated Maturity: 3 months (except as noted above)
    Spread: In respect of each Floating Rate Payer Payment Date:
 

 

(i)

up to (and including) the Call Date, plus 0.06%; and

 

(ii)

after the Call Date, plus 0.12%.

  Floating Rate
Day Count Fraction:
 
Actual/360   Reset Dates: The first day of each Calculation Period.
    Compounding: Inapplicable
 

Initial Exchange:  

  Initial Exchange Date:
  Effective Date   CS Initial Exchange Amount:
  AUD 1,596,806,387.23   Counterparty Initial Exchange Amount:
 
USD 1,200,000,000.00

Interim Exchange:  

 

Interim Exchange Date:

Each Floating Rate Payer Payment Date on which the Counterparty Interim Exchange
Amount is greater than zero.

 

CS Interim Exchange
Amount:

The USD Equivalent of the Counterparty Interim Exchange Amount.

 

Counterparty Interim
Exchange Amount:

The AUD amount available for distribution to CS as Currency Swap Provider in
respect of the Class A-1 Currency Swap in accordance with clause
5.5(a)(iii)(A)(1) or clause 5.6(a)(iii)(A)(1) (as the case may be) of the
Supplementary Terms Notice.

 

 

3

 

--------------------------------------------------------------------------------

 

Final Exchange:  

 

Final Exchange Date:

Termination Date

 

CS Final Exchange
Amount:

The aggregate of the Invested Amounts of the Class A1 Notes on the Final
Exchange Date.

  Counterparty Final
Exchange Amount: The AUD Equivalent of the CS Final Exchange Amount.   Business
Day: London, New York, Sydney and TARGET   Calculation Agent: CS

 

Account Details:

Payments to CS:

Account(s) for payments to CS in USD:

 

Pay to:

The Bank of New York, New York

 

Account Name:

Credit Suisse London Branch

 

Swift.:

IRVTUS3N ABA:0210000184

 

Account Number:

890-0361-034

 

Account(s) for payments to CS in AUD:

 

Pay to:

Westpac Banking Corporation, Sydney

 

Account Name:

Credit Suisse London Branch

  Account No.: CSU0023972

 

Payments to Counterparty:

Account(s) for payments to the

Counterparty in USD:

 

Pay to:

The Bank of New York – New York

 

Account Name:

Transfer Funds Reconcilement

 

ABA No.:

021-000-018

 

Account No.:

GLA/111-565

 

Sub Account No.:

383838

 

Sub Account Name:

GTS – Asia Pacific

 

Ref:

Sub Account 383838

    Attn: Paul Wilden - GTS Crusade
Global Trust No. 2 of 2006 Class A1

 

Account(s) for payments to the

Counterparty in AUD:

 

Pay to:

St. George Bank Limited

Level 12, 55 Market Street,
Sydney NSW 2000

 

SWIFT Code:

SGBL AU2S

 

BSB:

112-601

 

 

4

 

--------------------------------------------------------------------------------

 

Office:

Counterparty is acting through its Sydney Office for the purposes of this
Transaction.

Additional Provisions

The Manager acknowledges and agrees to perform its obligations to CS as Currency
Swap Provider set out in clause 5.25 of the Supplementary Terms Notice.

Definitions:

“AUD Equivalent” means, in respect of any amount denominated in USD, the
equivalent amount in AUD determined using the Exchange Rate.

“Call Date” bears the meaning ascribed to such term in the Supplementary Terms
Notice.

“Class A1 Currency Swap” bears the meaning ascribed to such term in the
Supplementary Terms Notice.

“Class A1 Notes” bears the meaning ascribed to such term in the Supplementary
Terms Notice.

“Conditions” bears the meaning ascribed to such term in the Supplementary Terms
Notice.

“Currency Swap Provider” bears the meaning ascribed to such term in the
Supplementary Terms Notice.

“Exchange Rate” means AUD1:USD 0.7515.

“Invested Amount” bears the meaning ascribed to such term in the Supplementary
Terms Notice.

“Supplementary Terms Notice” means the Supplementary Terms Notice dated on or
about 19 September 2006 entered into by, among others, Counterparty, the Manager
and St. George Bank Limited, in respect of the Crusade Global Trust No.2 of
2006.

“USD Equivalent” means, in respect of any amount denominated in AUD, the
equivalent amount in USD determined using the Exchange Rate.

 

 

5

 

--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

Yours sincerely

CREDIT SUISSE, LONDON BRANCH

 

By:_________________________________

Name:

Title:

Confirmed as of the

date first above written:

PERPETUAL TRUSTEES CONSOLIDATED LIMITED

IN ITS CAPACITY AS TRUSTEE OF THE CRUSADE GLOBAL TRUST NO.2 OF 2006

By:________________________

     Name:

     Title:

 

CRUSADE MANAGEMENT LIMITED

IN ITS CAPACITY AS MANAGER OF THE CRUSADE GLOBAL TRUST NO.2 OF 2006

By:________________________

     Name:

     Title:

 

 

 

6

 

 

--------------------------------------------------------------------------------

 

ANNEX II

(Forms of Schedules, each deemed to be part of a 1992 ISDA Master Agreement
(Multicurrency – Cross
Border) and a 1995 ISDA Credit Support Annex (English law))

 

 

 

SCHEDULE

to the

MASTER AGREEMENT

 

dated as of 28 September 2007,

 

between

 

 Credit Suisse, London Branch

 

("Party A")

and

 

 

Perpetual Trustees Consolidated Limited (ABN 81 004 029 841) in its capacity as
trustee of the Crusade Global Trust No. 2 of 2006

 

 

("Party B")

and

 

 

Crusade Management Limited (ABN 90 072 715 916) as manager of Crusade Global
Trust No. 2 of 2006

 

 

("Manager")

 

PART 1

 

Termination Provisions and Certain Other Matters

 

(1)

"Specified Entity" is not applicable in relation to Party A and Party B.

 

(2)

"Specified Transaction" is not applicable.

 

(3)

(i)            Sections 5(a)(ii), (iii), (iv), (v), (vi), 5(b)(ii), (iii) and
(iv) will not apply to Party A or Party B.

 

Notwithstanding the disapplication of Section 5(b)(ii) and 5(b)(iii), Sections
6(b)(ii) and 6(b)(iii) shall be construed as if those provisions had not been
disapplied.

 

 

(ii)

Replace Section 5(a)(i) with:

 

"(i)

Failure to Pay or Deliver. Failure by the party to make when due any payment
under this Agreement or delivery under Section 2(a)(i) or 2(e) required to be
made by it if such failure is not remedied at or before 10.00am on the tenth
Local Business Day after the due date."

 

(4)

The "Bankruptcy" provisions of Section 5(a)(vii) are replaced by "An Insolvency
Event under the Security Trust Deed has occurred in respect of Party A or Party
B (the party the subject of the Insolvency Event will be the Defaulting Party);
or ". In relation to Party A, the events described in the definition of
Insolvency Event (under the Security Trust Deed) shall apply to it as if Party A
was a relevant corporation referred to in that definition. The occurrence of an
Insolvency Event under the Security Trust Deed in respect of Party B in its
personal capacity will not constitute an Event of Default provided that within
thirty Local Business Days of that occurrence, Party A, Party B and the Manager
are able to procure the novation of this Agreement and all Transactions to a
third party (who is notified to Party A) in respect of which the Designated
Rating Agencies confirm that the novation will not cause a reduction or
withdrawal of the ratings of the Class A-1 Notes, and Party A and Party B agree
to execute such a novation agreement in standard ISDA form with each amendment
thereto as are required by the parties.

 

 

Page 1

 

--------------------------------------------------------------------------------

 

(5)

The "Automatic Early Termination" provisions of Section 6(a):

 

will not apply to Party A.

will not apply to Party B.

 

(6)

Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:

 

 

(i)

Market Quotation will apply; and

 

 

(ii)

the Second Method will apply.

 

(7)

"Termination Currency" means USD.

 

(8)

Section 6(a) is amended by replacing "20 days" in line 3 with "10 Local Business
Days".

 

(9)

Each of the following is an Additional Termination Event:

(i) Ratings Downgrade. Party A fails to comply with the requirements of Section
17 (in which case Party A is the Affected Party).

(ii) Redemption for Taxation or Other Reasons. In the event that the Notes are
redeemed in full at any time for tax or other reasons pursuant to Condition 5(j)
(Redemption for Taxation or Other Reasons). In respect of such Additional
Termination Event, Party B shall be the sole Affected Party.

(iii) Security Trust Deed. An Event of Default occurs under the Security Trust
Deed and the Security Trustee has declared the Notes immediately due and
payable. In respect of such Additional Termination Event, Party B shall be the
sole Affected Party.

If any Early Termination Date is designated or occurs, "Market Quotation" in
respect of the Terminated Transactions shall be determined based on a CPR rate
with that rate determined by Party A as Calculation Agent based on the actual
rate of prepayment from the Settlement Date or if prior to the first interest
payment date then a CPR rate based on the amortisation schedule used in the
prehedging, provided that the CPR rate determined by the Calculation Agent may
not reflect such actual rate of prepayment if the Calculation Agent, acting in a
commercially reasonable manner, so determines in light of the prevailing and
expected economic conditions, but must reflect the expected rate of prepayment
determined by the Calculation Agent acting in a commercially reasonable manner
in light of the prevailing and expected economic conditions.

 

(10)

Add a new Section 6(aa) after Section 6(a):

 

"(aa)

Restricted Termination Rights

 

(i)

Termination by Party B: Party B must not designate an Early Termination Date
without the prior written consent of the Note Trustee. In the event that Party B
were to designate an Early Termination Date and there would be a payment due to
Party A, Party B may only designate such an Early Termination Date in respect of
an Additional Termination Event under Section 17 (Rating Downgrade) if Party B
has found a replacement counterparty willing to enter a new transaction on terms
that reflect as closely as reasonably possible the economic, legal and credit
terms of the Terminated Transactions with Party A or the Designated Rating
Agencies otherwise confirm that the designation of the Early Termination Event
would not lead to a downgrade or withdrawal of the rating of any Notes.

 

 

Page 2

 

--------------------------------------------------------------------------------

 

 

(ii)

Transfer where Party B does not gross-up: If any payment by Party B to Party A
under this Agreement is, or is likely to be, made subject to any deduction or
withholding on account of Tax, Party B at the direction of the Manager will
endeavour to procure the substitution as principal obligor under this Agreement
in respect of each affected Transaction of a Party B incorporated in another
jurisdiction approved by Party A and the Note Trustee and in respect of which
the Designated Rating Agencies confirm that the substitution will not cause a
reduction or withdrawal of the rating of any Notes."

 

(11)

In Section 6(b)(ii), add the words "or to any other person approved by Party A"
after the word "Affiliates" in the second last line of the first paragraph and
add the words "so long as the transfer in respect of that Transaction would not
lead to a downgrade or withdrawal of the then current rating of any Notes" after
the words "ceases to exist" at the end of the first paragraph.

 

(12)

Add the following sentence at the end of the last paragraph of Section 6(b)(ii):

 

"However, consent may be withheld if the other party considers (acting
reasonably) that its credit exposure to the transferor would be adversely
affected by the transfer."

 

(13)

Section 6(d)(ii) is amended by deleting the words "(in the case of an Early
Termination Date which is designated or occurs as a result of an Event of
Default) and on the day which is two Local Business Days after the day on which
notice of the amount payable is effective (in the case of an Early Termination
Date which is designated as a result of a Termination Event)".

 

(14)

(i)

Replace paragraph (a) of Section 7 with the following:

"(a)       (i) (subject to sub-paragraph (ii)) Party A may make such a transfer,
without the prior consent of any Designated Rating Agency or the other parties,
pursuant to a consolidation, amalgamation with, or merger with or into, or
transfer of all or substantially all of its assets to, or reorganisation,
incorporation, reincorporation or reconstitution into or as another entity (but
without prejudice to any other right or remedy under this Agreement); and

(ii) the transfer referred to in sub-paragraph (i) may only be made where the
transferee of all of Party A's interest or obligation in or under this Agreement
has a short term credit rating of A-1+ from S&P, a long term credit rating of at
least A2 from Moody's, a short term credit rating of P-1 from Moody's and a
short term credit rating of F1 from Fitch Ratings and a long term credit rating
of A from Fitch Ratings; and"

 

(ii)

Add a new paragraph to Section 7, immediately below paragraph (b):

 

"(c)

in the event that a trustee is appointed as a successor to Party B under the
Trust Deed and the Supplementary Terms Notice (the "Successor Trustee"), Party A
undertakes that it shall (unless, at the time the Successor Trustee is so
appointed, Party A is entitled to terminate the Transaction under Section 6, in
which case it may) execute a novation agreement novating to the Successor
Trustee the Transaction (provided that the policies of Party A in effect at such
time would permit it to enter transactions with the Successor Trustee on the
terms proposed) on the same terms or on other terms to be agreed between Party
A, Party B and the Successor Trustee, and give written notice to each Designated
Rating Agency of such novation."

 

 

Page 3

 

--------------------------------------------------------------------------------

 



PART 2

 

Tax Representations

 

(1)

Payer Tax Representations

For the purpose of Section 3(e) of the Agreement, Party A will make the
following representation and Party B will make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on:

 

(i)

the accuracy of any representations made by the other party pursuant to Section
3(f) of this Agreement;

 

(ii)

the satisfaction of the agreement of the other party contained in
Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii); and

 

(iii)

the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement,

provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) of the Agreement by reason of material prejudice to its
legal or commercial position.

 

(2)

Payee Tax Representations

For the purpose of Section 3(f) of this Agreement, Party B makes the following
representations:

It is an Australian resident and does not derive payments under this Agreement
in part or in whole carrying on business in a country outside Australia at or
through a permanent establishment or itself in that country;

For the purpose of Section 3(f) of this Agreement, Party A makes the following
representations:

 

(i)

Party A is a banking company organized under the laws of Switzerland.

 

(ii)

With respect to each Transaction effectuated between Party A's London branch,
where the office of Party A and Party B are not located in the same
jurisdiction, Party A is eligible for the benefits of the "Business Profits" or
"Industrial and Commercial Profits" provision, as applicable, the "Interest"
provision, or the "Other Income" provision of the Specified Treaty with respect
to any payment described in such provisions and received or to be received by
Party A in connection with this Agreement and no such payment is attributable to
a trade or business carried on by Party A through a permanent establishment in
the Specified Jurisdiction.

If such representation applies, then:

 

"Specified Treaty" means, with respect to Party A, the tax treaty applicable
between Switzerland and the country in which the Office of Party B is located.

 

"Specified Jurisdiction" means, with respect to Party A, the country in which
the Office of Party B is located.

 

 

Page 4

 

--------------------------------------------------------------------------------

 

PART 3

 

Agreement to Deliver Documents

 

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following document as applicable:

 

(a)

Other documents to be delivered are:

 

Party required to deliver   document

Form/Document/Certificate

Date by which to be delivered

Covered by Section 3(d) Representation

 

 

 

 

Manager

Legal opinions as to the due incorporation, capacity, authority of Party B and
the validity and enforceability of the obligations of Party B and the Manager
under this Agreement, the Trust Deed, the Security Trust Deed and the Class A-1
Notes in form and substance and issued by legal counsel reasonably acceptable to
Party A

Upon execution and delivery of this Agreement

No

 

 

 

 

Party B and the Manager

Copies of all corporate authorisations (to be certified by an Authorised Officer
of the relevant party) and any other documents with respect to the execution,
delivery and performance of this Agreement and each Confirmation

Upon execution and delivery of this Agreement or any relevant Confirmation

Yes

 

 

 

 

Party A and Party B

Certificate of authority and specimen signatures of individuals executing this
Agreement, Confirmations and each Credit Support Document (as applicable)

Upon execution and delivery of this Agreement and thereafter upon request of the
other party

Yes

 

 

 

 

Manager

Copies (certified to be true copies by an authorised signatory of the Manager)
of the Trust Deed, the Security Trust Deed, the Note Trust Deed, the
Supplementary Terms Notice, the Notice of Creation of Trust and the Agency
Agreement.

Upon execution and delivery of this Agreement

Yes

 

 

 

 

 

 

 

Page 5

 

--------------------------------------------------------------------------------

 

 

Manager

A copy (certified to be a true copy by an authorised signatory of the Manager)
of any document amending or varying the terms of the Trust Deed, the Security
Trust Deed, the Note Trust Deed or the Supplementary Terms Notice where such
amendment affects this Agreement or Party A's rights or obligations under this
Agreement

Promptly upon any such document becoming effective in accordance with its terms

Yes

 

 

 

 

Party A

A legal opinion as to the capacity and authority of Party A to enter into, and
perform its obligations under this Agreement and each Confirmation.

Upon execution and delivery of this Agreement

Yes

 

 

 

 

Manager

A copy of any notice provided by the Manager to Class A-1 Noteholders.

At such time as the relevant notice is provided by the Manager to Class A-1
Noteholders.

Yes

 

 

 

Page 6

 

--------------------------------------------------------------------------------

 

PART 4

 

Miscellaneous

 

(1)

Address for Notices. For the purpose of Section 12(a) of this Agreement:

 

 

(a)

For notices regarding operation, payment and confirmation matters only, notices
should be sent to the branch set out in the relevant Confirmation (as may be
amended from time to time) with a copy, in the case of notices or communications
relating to Sections 5, 6, 7, 11 or 13, to:

 

Credit Suisse, London Branch

P.O. Box 900

CH-8070 Zurich

Switerland

 

 

Attention:

(1) Global Treasury Coordination

    (2) Director Legal Department/FML     (3) Central Documentation Office
(CDO)/FMLS 3   Telephone:     Facsimile:  

 

 

(b)

All notices or communications to Party B under this Agreement shall be sent to:

 

Level 12, Angel Place, 123 Pitt Street, Sydney NSW 2000

 

Attention:

Manager, Securitisation

  Telephone: (+61) 2 9229 9000   Facsimile: (+61) 2 9221 7870   Telex: N/A

 

 

(c)

All notices or communications to the Manager under this Agreement shall be sent
to:

 

Level 12, 55 Market Street, Sydney NSW 2000

 

Attention:

Middle Office Compliance Manager

  Telephone: +61 2 9320 5526   Facsimile: +61 2 9320 5589   Telex: N/A

 

(2)

Process Agent. For the purpose of Section 13(c):

 

 

Party A appoints as its Process Agent:

Credit Suisse, London Branch

One Cabot Square

London E14 4QR

Attention: General Counsel Europe – Legal and Compliance Department

 

 

Party B appoints as its Process Agent:

Mallesons Stephen Jaques

6th Floor

Alder Castle

10 Noble Street

London EC2V 7JX

United Kingdom

 

(3)

Offices. The provisions of Section 10(a) will not apply to this Agreement.

 

 

 

Page 7

 

--------------------------------------------------------------------------------

 

(4)

Multibranch Party. For the purpose of Section 10(c) of this Agreement:

 

Party A is a Multibranch Party and will only act through Credit Suisse, London
Branch.

Party B is not a Multibranch Party.

 

(5)

Calculation Agent. The Calculation Agent is Party A, unless:

 

 

(i)

otherwise specified in a Confirmation in relation to the relevant Transaction;
or

 

(ii)

an Event of Default (where Party A is the Defaulting Party) has occurred, in
which case the Calculation Agent will be the Manager.

 

All calculations made by the Calculation Agent must be made in good faith and
through the exercise of the Calculation Agent's commercially reasonable
judgment. If any party objects in good faith to any calculation made by the
Calculation Agent, the parties must negotiate in good faith to agree on an
independent lead dealer to make such calculation, and if they cannot so agree
within three Business Days, they will each promptly choose an independent
leading dealer and instruct such dealers to agree on another independent leading
dealer to make such calculation. The calculation of any such dealer so appointed
will be binding on the parties in the absence of manifest error and the costs of
such appointment will be shared equally between Party A and Party B.

 

(6)

Credit Support Documents. Details of any Credit Support Document:

 

 

(i)

In relation to Party A: Nil

  (ii) In relation to Party B: Security Trust Deed

 

(7)

Credit Support Provider.

 

Credit Support Provider means in relation to Party A: Not applicable

Credit Support Provider means in relation to Party B: Not applicable

 

(8)

Netting of Payments. Sub-paragraph (ii) of Section 2(c) will apply to
Transactions entered into under this Agreement unless specified otherwise in a
Confirmation.

 

(9)

Governing Law. This Agreement and each Confirmation will be governed by, and
construed and enforced in accordance with, the laws in force in England and
Wales.

 

(10)

"Affiliate" will have the meaning specified in Section 14 of this Agreement. For
the purposes of Section 3(c), Party B is deemed not to have any Affiliates.

 

(11)

All payments other than payments of Eligible Credit Support to be made to Party
B under this Agreement by Party A must be made to the account specified in the
Confirmation (the US$ Account').

 

Any payment so made will, to the extent of that payment, satisfy Party A's
obligation to Party B in respect of that payment.

 

 

Page 8

 

--------------------------------------------------------------------------------

 

PART 5

 

Other Provisions

 

(1)

Reduction of Payment Obligations. In the event that a payment made by Party B to
Party A under a Transaction is less than the amount which Party B would be
required to pay Party A, the Manager will provide notification to Party A of the
amount of payment to be made by Party B (prior to making that payment) and the
payment obligation of Party A to Party B shall be rateably reduced to the extent
of the reduction in the amount paid by Party B to Party A. For the avoidance of
doubt the payment of a reduced amount by Party A under this Agreement shall not
constitute a breach of the payment obligations specified in Section 2(a)(i).

(2)

In Section 2(a)(i) add the following sentence:

"Each payment will be by way of exchange for the corresponding payment or
payments payable by the other party and, in the case of any payment payable by
Party A to Party B, will be discharged by Party A depositing that payment by
4:00 pm New York time into the US$ Account."

(3)

In Section 2(a)(ii), after "freely transferable funds" add the words and "save
as required by law, free of any set-off, counterclaim, deduction or withholding
(and except as expressly provided in this Agreement)."

(4)

Insert new Sections 2(a)(iv) and 2(a)(v) immediately after Section 2(a)(iii) as
follows:

 

"(iv)

The condition precedent in Section 2(a)(iii)(1) does not apply to a payment or
delivery due to be made to a party if such party has satisfied all its payment
and delivery obligations under Section 2(a)(i) of this Agreement and has no
future payment or delivery obligations, whether absolute or contingent under
Section 2(a)(i).

 

"(v)

Where:

 

(1)

payments are due pursuant to Section 2(a)(i) by Party A to Party B (the "Party A
Payment") and by Party B to Party A (the "Party B Payment") on the same day; and

 

(2)

the Security Trust Deed has become, and remains at that time, enforceable,

then Party A's obligation to make the Party A Payment to Party B shall be
subject to the condition precedent (which shall be an "applicable condition
precedent" for the purpose of Section 2(a)(iii)(3)) that Party A first receives
notification from the Manager as to the amount of the Party B Payment and
either:

 

(3)

the Party B Payment; or

 

(4)

confirmation from Party B's bank that it holds irrevocable instructions to
effect payment of the Party B Payment and that cleared funds are available to
make that payment."

(5)

Add the following new sentence to Section 2(b):

"Each new account so designated must be in the same tax jurisdiction as the
original account."

(6)

Delete the word "if" at the beginning of Section 2(d)(i)(4) and insert the
following words instead:

"if and only if X is Party A and".

(7)

In Section 2(d)(ii) insert the words "(if and only if Y is Party A)" after the
word "then" at the beginning of the last paragraph. Party B will have no
obligation to pay any amount to Party A under Section 2(d)(ii), and may make any
payment under or in connection with this Agreement net of any deduction or
withholding referred to in Section 2(d)(i).

 

 

Page 9

 

--------------------------------------------------------------------------------

 

(8)

Telephone recording: Each party consents to the recording of the telephone
conversations of trading and marketing personnel in connection with this
Agreement or any potential Transaction and consents to such recording being used
as evidence in court proceedings.

 

(9)

Further Representations. Insert new Sections 3(g), 3(h) and 3(i) immediately
after Section 3(f) as follows:

 

 

"(g)

Non Assignment. It has not assigned (whether absolutely, in equity or otherwise)
or declared any trust over any of its rights under this Agreement or any
Transaction (other than, in respect of Party B, the trust created pursuant to
the Trust Deed and the Supplementary Terms Notice) and has not given any charge
over its rights under this Agreement or any Transaction in the case of Party A,
or any charge over its rights under this Agreement or any Transaction or the
assets of the Trust (other than under the Security Trust Deed), in the case of
Party B."

 

 

(h)

Relationship Between Parties. Absent a written agreement between the parties
that expressly imposes affirmative obligations to the contrary for that
Transaction:

 

 

(i)

Non-Reliance. It is acting for its own account (in the case of Party B as
trustee of the Trust), and it has made its own independent decisions to enter
into that Transaction and as to whether that Transaction is appropriate or
proper for it based upon its own judgment (and in the case of Party B, also on
the judgment of the Manager) and upon advice from such advisers as it has deemed
necessary. It is not relying on any communication (written or oral) of the other
party as investment advice or as a recommendation to enter into that
Transaction; it being understood that information and explanations related to
the terms and conditions of a Transaction shall not be considered investment
advice or a recommendation to enter into that Transaction. No communication
(written or oral) received from the other party shall be deemed to be an
assurance or guarantee as to the expected results of that Transaction.

 

 

(ii)

Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice
including, in the case of Party B, the advice of the Manager), and understands
and accepts, the terms, conditions and risks of that Transaction. It is also
capable of assuming, and assumes, the risks of that Transaction.

 

 

(iii)

Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction (other than in the case of Party B,
the Manager)."

 

 

(i)

Trust. Party B represents to Party A, in respect of Party B only that:

 

 

(i)

Trust Validly Created. The Trust has been validly created under the laws by
which it is stated to be governed and is in existence at the date of this
Agreement.

 

(ii)

Sole Trustee. Party B has been validly appointed as trustee of the Trust and is
presently the sole trustee of the Trust.

 

(iii)

No Proceedings to remove. No notice has been given to Party B and to Party B's
knowledge no resolution has been passed, or direction or notice has been given,
removing Party B as trustee of the Trust.

 

 

Page 10

 

--------------------------------------------------------------------------------

 

 

(iv)

Power. Party B has power under the Trust Deed to enter into this Agreement and
the Security Trust Deed in its capacity as trustee of the Trust.

 

(v)

Good Title. Party B has equitable title to the Assets of the Trust and has power
under the Trust Deed to mortgage or charge them in the manner provided in the
Security Trust Deed and, subject only to the Trust Deed, the Security Trust Deed
and any Security Interest permitted under the Trust Deed, as far as Party B is
aware, those Assets are free from all other Security Interests (except for Party
B's right of indemnity out of the Assets of the Trust)."

 

(10)

In Section 4, add the following new paragraph immediately after Section 4(e):

 

 

"(f)

Contracting as Principal. Party A will enter into each Transaction as principal
and not otherwise and, subject to Section 15, Party B will enter into each
Transaction in its capacity as trustee of the Trust and not otherwise. Any
reference to Party B in this Agreement is in its capacity as trustee of the
Trust."

 

(11)

Confirmations. With respect to each Transaction entered into pursuant to this
Agreement and for the purposes of Section 9(e)(ii), Party A will, on or promptly
after the relevant Trade Date, send Party B (with a copy to the Manager) a
Confirmation confirming that Transaction and both Party B (either itself or
through the Manager) and the Manager must promptly then confirm the accuracy of
or request the correction of such Confirmation. Notwithstanding the provisions
of Section 9(e)(ii), where a Transaction is confirmed by means of facsimile or
an electronic messaging system, such message will constitute a Confirmation even
where not so specified in that Confirmation.

 

(12)

Section 12(a) is amended by deleting the words "(except that a notice or other
communication under Section 5 or 6 may not be given by facsimile transmission or
electronic messaging system)" in lines 2 and 3.

 

(13)

ISDA Definitions. This Agreement, each Confirmation and each Transaction are
subject to the 2000 ISDA Definitions (as published by the International Swaps
and Derivatives Association, Inc) (the "ISDA Definitions"), and will be governed
in all respects by any provisions set forth in the ISDA Definitions, without
regard to any amendments to the ISDA Definitions made after the date of this
Agreement unless, in respect of any Confirmation, such Confirmation incorporates
the 2000 ISDA Definitions with amendments thereto that have been made after the
date of this Agreement. The ISDA Definitions are incorporated by reference in,
and shall be deemed to be part of, this Agreement and each Confirmation unless,
in respect of any Confirmation, such Confirmation incorporates the 2000 ISDA
Definitions with amendments thereto that have been made after the date of this
Agreement.

 

(14)

Scope of Agreement.

 

Any reference to a:

 

 

(a)

"Swap Transaction" in the ISDA Definitions is deemed to be a reference to a
"Transaction" for the purposes of interpreting this Agreement or any
Confirmation; and

 

 

(b)

"Transaction" in this Agreement or any Confirmation is deemed to be a reference
to a "Swap Transaction" for the purpose of interpreting the ISDA Definitions.

 

(15)

Inconsistency. In the event of any inconsistency between any two or more of the
following documents in respect of a Transaction, they will take precedence over
each other in the following descending order in respect of that Transaction:

 

 

(i)

any Confirmation;

 

(ii)

the Schedule to the Agreement and Credit Support Annex;

 

(iii)

the printed form of the ISDA Master Agreement and the ISDA Credit Support Annex;

 

 

Page 11

 

--------------------------------------------------------------------------------

 

 

(iv)

the 2000 ISDA Definitions (unless they are incorporated into a Confirmation, in
which case, they shall take precedence in accordance with sub-paragraph(i)
above).

 

(16)

Definitions and interpretation

 

Section 14 of the Agreement is modified as follows:

 

(a)

New definitions are inserted as follows:

"Acceptable Arrangement" means an arrangement which each relevant Designated
Rating Agency has confirmed in writing will result in the avoidance or reversal
of any Note Downgrade.

"Approved Bank" means a Bank which has a short term credit rating of A-1+ from
S&P, P-1 from Moody's and F1 from Fitch Ratings.

"Downgrade" means in relation to a Currency Swap, the withdrawal or downgrade of
Party A's credit rating by a Designated Rating Agency resulting in Party A not
having the Required Rating for that Currency Swap.

"Major Downgrade" means a Downgrade resulting in Party A having:

 

(i)

a short term credit rating of less than A-1 by S&P;

 

(ii)

a short term credit rating of less than P-2 by Moody's or a long term credit
rating of less than A-3 by Moody's; or

 

(iii)

a short term credit rating of less than F2 by Fitch Ratings or a long term
credit rating of less than BBB+ by Fitch Ratings.

"Minor Downgrade" means in relation to a Currency Swap, any Downgrade which is
not a Major Downgrade for that Currency Swap.

"Mortgaged Property" has the meaning given in the Security Trust Deed.

"Note Downgrade" means any actual or proposed withdrawal or downgrade of the
rating assigned to the Class A-1 Notes by a Designated Rating Agency.

"Replacement Currency Swap Provider" means, at any time, a person that has
agreed to replace Party A at that time and has a credit rating not less than the
Required Rating.

"Required Rating" means a credit rating of not less than:

 

(i)

A-1+ (short term) by S&P;

 

(ii)

P-1 (short term) and A2 (long term) by Moody's; and

 

(iii)

F1 (short term) and A (long term) by Fitch Ratings.

"Security Trust Deed" means the Security Trust Deed dated 14 September 2006
between Party B as issuing trustee, Crusade Management Limited as Manager, P.T.
Limited as security trustee and The Bank of New York as note trustee.

The definition of Tax is replaced with:

"Tax" has the meaning given in the Trust Deed.

 

 

Page 12

 

--------------------------------------------------------------------------------

 

"Trust Deed" means the Master Trust Deed dated 14 March 1998 as amended by the
Crusade Global Trust No. 2 of 2006 Supplementary Terms Notice dated on or about
the date of this Agreement between (amongst others) Party B, St.George Bank
Limited and the Manager ("Supplementary Terms Notice") and each of the following
expressions has the meanings given to them in the Trust Deed and the
Supplementary Terms Notice.

 

(b)

Each of the following expressions has the meanings given to them in the Trust
Deed and the Security Trust Deed (as the case may be):

 

"Agency Agreement"

"Asset"

"Bank"

"Class A-1 Notes"

"Class A-1 Noteholder"

"Currency Swap"

"Designated Rating Agency"

"Euro and €"

"Extraordinary Resolution"

"Final Maturity Date"

"Hedge Agreement"

"Insolvency Event"

"Invested Amount"

"Mortgaged Property"

"Noteholder"

"Note Trustee"

"Principal Paying Agent"

"Purchased Receivables"

"Security Trustee"

"Stated Amount"

"Support Facility Provider"

"Trust"

"Trust Expense"

"US$"

 

 

(c)

Trust Deed and Security Trust Deed: The parties acknowledge and agree and for
the purposes of the Trust Deed and Security Trust Deed

 

(i)

all Transactions under this Agreement are "Hedge Agreements";

 

(ii)

Party A is a "Support Facility Provider",

 

(iii)

all obligations of Party B under this Agreement and any/all Transactions under
it are Secured Moneys.

 

(d)

Unless defined in this Agreement, words and phrases defined in the Trust Deed,
the Security Trust Deed and the Supplementary Terms Notice (each in the form as
at the date of this Agreement) have the same meaning in this Agreement. Where
there is any inconsistency in a definition between this Agreement (on the one
hand) and the Trust Deed, Security Trust Deed or the Supplementary Terms Notice
(on the other hand), this Agreement prevails. Where words or phrases used but
not defined in this Agreement are defined in the Trust Deed in relation to a
Trust (as defined in the Trust Deed) such words or phrases are to be construed
in this Agreement, where necessary, as being used only in relation to the Trust
(as defined in the Supplementary Terms Notice).

 

(e)

Where in this Agreement a word or expression is defined by reference to its
meaning in another Transaction Document or there is a reference to another
Transaction Document or to a provision of another Transaction Document, any
amendment to the meaning of that word or expression or to that other Transaction
Document or provision (as the case may be) will be of no effect for the purposes
of this Agreement unless and until the amendment is consented to by the parties
to this Agreement.

 

 

Page 13

 

--------------------------------------------------------------------------------

 

(17)

New Sections 15 and 16 are inserted immediately after Section 14 as follows:

 

"15. Party B provisions

  (a) (A) General     Clause 30 of the Trust Deed applies to the obligations and
liabilities of Party B under this Agreement. Clause 16 of the Security Trust
Deed applies to govern Party A's priority to monies received from the sale of
Assets of the Trust or other enforcement of the Charge under the Security Trust
Deed (as defined in the Security Trust Deed).   (B) Limitation of Party B's
Liability

 

(1)

Party B enters into this agreement only in its capacity as trustee of the Trust
and in no other capacity (except where the Transaction Documents provide
otherwise). Subject to paragraph (3) below, a liability arising under or in
connection with this Agreement or the Trust can be enforced against Party B only
to the extent to which it can be satisfied out of the assets and property of the
Trust which are available to satisfy the right of Party B to be exonerated or
indemnified for the liability. This limitation of Party B's liability applies
despite any other provision of this Agreement and extends to all liabilities and
obligations of Party B in any way connected with any representation, warranty,
conduct, omission, agreement or transaction related to this Agreement or the
Trust.

 

(2)

Subject to subparagraph (3) below, no person (including any Relevant Party) may
take action against Party B in any capacity other than as trustee of the Trust
or seek the appointment of a receiver (except under this agreement), or a
liquidator, an administrator or any similar person to Party B or prove in any
liquidation, administration or arrangements of or affecting Party B (except in
relation to the assets of the Trust).

 

(3)

The provisions of this Section 15 shall not apply to any obligation or liability
of Party B to the extent that it is not satisfied because under a Transaction
Document or by operation of law there is a reduction in the extent of the Party
B's indemnification or exoneration out of the Assets of the Trust as a result of
Party B's fraud, negligence, or Default.

 

(4)

It is acknowledged that the Relevant Parties are responsible under the
Transaction Documents for performing a variety of obligations relating to the
Trust (other than Party A in its capacity as currency swap provider under this
Agreement, in respect of which its obligations are limited to this Agreement).
No act or omission of Party B (including any related failure to satisfy its
obligations under this Agreement) will be considered fraud, negligence or
Default of Party B for the purpose of subparagraph (3) above to the extent to
which the act or omission was caused or contributed to by any failure by any
Relevant Party or any person who has been delegated or appointed by Party B in
accordance with this Agreement or any other Transaction Document to fulfil its
obligations relating to the Trust or by any other act or omission of a Relevant
Party or any such person.

 

 

Page 14

 

--------------------------------------------------------------------------------

 

  (5) In exercising their powers under the Transaction Documents, each of Party
B, the Security Trustee and the Noteholders must ensure that no attorney, agent,
delegate, receiver or receiver and manager appointed by it in accordance with
this Agreement has authority to act on behalf of Party B in a way which exposes
Party B to any personal liability and no act or omission of any such person will
be considered fraud, negligence, or Default of Party B for the purpose of
subparagraph (3) above.

 

(6)

In this clause, Relevant Parties means each of the Manager, the Servicer, the
Calculation Agent, each Paying Agent, the Note Trustee, and the provider of a
Support Facility.

 

(7)

Nothing in this clause limits the obligations expressly imposed on Party B under
the Transaction Documents.

 

(b)

Nothing in paragraph (a) limits Party A in:

 

(i)

obtaining an injunction or other order to restrain any breach of this Agreement
by Party B;

 

(ii)

obtaining declaratory relief; or

 

(iii)

in relation to its rights under the Security Trust Deed.

 

(c)

Except as provided in paragraphs (a) and (b), Party A shall not

 

(i)

(judgment) obtain a judgment for the payment of money or damages by Party B;

 

(ii)

(statutory demand) issue any demand under s459E(1) of the Corporations Act 2001
(Cth) (or any analogous provision under any other law) against Party B;

 

(iii)

(winding up) apply for the winding up or dissolution of Party B;

 

(iv)

(execution) levy or enforce any distress or other execution to, on, or against
any assets of Party B;

 

(v)

(court appointed receiver) apply for the appointment by a court of a receiver to
any of the assets of Party B;

 

(vi)

(set-off or counterclaim) exercise or seek to exercise any set-off or
counterclaim against Party B (other than as permitted by Sections 2(c) and 6(e)
of this Agreement); or

 

(vii)

(administrator) appoint, or agree to the appointment, of any administrator to
Party B,

or take proceedings for any of the above and Party A waives its rights to make
those applications and take those proceedings."

 

 

"16. Replacement Currency Swap

 

(a)

If this Agreement or any Transaction under this Agreement is terminated prior to
the day upon which the Class A-1 Notes are repaid in full, Party B must, subject
to paragraph (b) and at the direction of the Manager, enter into one or more
currency swaps which replace the Transactions under this Agreement (collectively
a "Replacement Currency Swap") but only on the following conditions:

 

(i)

the amount payable (if any) by Party B to Party A upon termination of this
Agreement or any Transaction (the "Termination Amount") will be paid in full
when due in accordance with the Supplementary Terms Notice and this Agreement;

 

 

Page 15

 

--------------------------------------------------------------------------------

 

 

(ii)

the Designated Ratings Agencies confirm that entry into the Replacement Currency
Swap by Party B will not cause a Note Downgrade; and

 

(iii)

the liability of Party B under the Replacement Currency Swap is limited to at
least the same extent that its liability is limited under this Agreement or the
relevant Transaction under this Agreement.

 

(b)

If the conditions in Section 16(a) are satisfied, Party B must, at the direction
of the Manager, enter into the Replacement Currency Swap and if it does so it
must direct the Replacement Currency Swap Provider to pay any upfront premium to
enter into the Replacement Currency Swap due to Party B directly to Party A in
satisfaction of and to the extent of Party B's obligation to pay the Termination
Amount to Party A as referred to in Section 16(a) and to the extent that such
premium is not greater than or equal to the Termination Amount, the balance must
be satisfied by Party B as a Trust Expense.

 

(c)

If the conditions in Section 16(a) are satisfied and Party B has entered into
the Replacement Currency Swap, Party B must direct Party A to pay any
Termination Amount payable by Party A to Party B on termination of this
Agreement directly to the Replacement Currency Swap Provider as payment of any
premium (to the extent of the Termination Amount) payable by Party B to enter
into the Replacement Currency Swap. Such payment by Party A to the Replacement
Currency Swap Provider shall be in full discharge of Party A's obligation to
make any payment to Party B in respect of the termination of this Agreement and
no further amounts shall be due from Party A in respect of such termination. If
such premium is greater than the Termination Amount, the balance must be
satisfied by Party B as a Trust Expense payable to the Replacement Currency Swap
Provider in accordance with clause 5.1 of the Supplementary Terms Notice."

 

(18)

Novation

Notwithstanding Section 7 as amended herein, Party A may at any time novate its
obligations under this Agreement to any of its Affiliates (the "New
Counterparty") provided that:

 

(a)

the New Counterparty provides a legal opinion to Party B that this Agreement, as
novated, is valid, binding and enforceable against it (subject to equitable
doctrines and creditors' rights generally); and

 

(b)

the New Counterparty has the Required Rating.

Party B and the Manager will execute all such documents (each in a form
reasonably satisfactory to Party B) as are reasonably necessary to give effect
to that novation."

 

(19)

Appointment of Manager: Party A acknowledges that under the Trust Deed Party B
has appointed the Manager as manager of the Trust with the powers set out in and
upon and subject to the terms of, the Trust Deed. Accordingly, subject to the
terms of the Trust Deed, the Manager:

 

(i)

may arrange, enter into, and monitor Transactions, execute Confirmations and
exercise all other rights and powers of Party B under this Agreement; and

 

(ii)

without limiting the generality of the foregoing, the Manager shall, issue and
receive, on behalf of Party B all notices, Confirmations, certificates and other
communications to or by Party A under this Agreement.

(20)

A new Section 17 is added as follows:

 

 

Page 16

 

--------------------------------------------------------------------------------

 

 

"17. Rating Downgrade

 

(a)

If, at any time, a Downgrade occurs and the downgrade constitutes a Minor
Downgrade, Party A shall, within 30 days (or such greater period as agreed to in
writing by the relevant Designated Rating Agency), comply with Section 17(c).

 

 

(b)

If, at any time, a Downgrade occurs and the downgrade constitutes a Major
Downgrade, Party A shall by the tenth day following a Major Downgrade (or such
greater period as agreed by the relevant Designated Rating Agency) comply with
Section 17(c)(i). Party A must continue to comply with Section 17(c)(i) until
such time (no later than 30 days of the Major Downgrade occurring (or such
greater period as agreed by the relevant Designated Rating Agency)) that it
complies with Section 17(c)(ii), (iii) or (iv).

 

 

(c)

Where Party A is required to comply with this Section 17(c) it must, subject to
paragraph (b), at its cost do one of the following:

 

 

(i)

transfer Eligible Credit Support to Party B in accordance with the Credit
Support Annex attached to this Agreement (including by the deposit of USD to the
credit of a Swap Collateral Account);

 

 

(ii)

procure a novation of its rights and obligations under each Transaction to a
Replacement Currency Swap Provider;

 

 

(iii)

procure another person to become co-obligor in respect of the obligations of
Party A under each Transaction. Such co-obligor may be either:

 

 

(A)

a person with the Required Rating(s) of each relevant Designated Rating Agency
domiciled in the same legal jurisdiction as Party A or Party B; or

 

 

(B)

a person otherwise acceptable to each relevant Designated Rating Agency; or

 

 

(iv)

enter, or procure entry, into an Acceptable Arrangement.

 

 

(d)

Where Party B has not established a Swap Collateral Account and Party A is to
transfer Eligible Credit Support to Party B, the Manager must direct Party B to,
and Party B must, establish, as soon as practicable, and maintain, in the name
of Party B an account (where the Eligible Credit Support is in the form of cash)
and/or a custody account (where the Eligible Credit Support is in the form of
securities) with an Approved Bank, which account(s) shall be, for the purposes
of this Section 17, the "Swap Collateral Account".

 

 

(e)

Party B, at the direction of the Manager, may only dispose of any Eligible
Credit Support acquired or transferred to it under Section 17(c)(i) or make
withdrawals from the Swap Collateral Account: (i) in accordance with the terms
of the Credit Support Annex attached to this Agreement; or (ii) otherwise if
directed to do so by the Manager and in such latter case only for the purpose
of:

 

 

(i)

withdrawing any amount which has been incorrectly deposited into the Swap
Collateral Account;

 

 

(ii)

paying any bank accounts debit tax or other equivalent Taxes payable in respect
of the Swap Collateral Account;

 

 

Page 17

 

--------------------------------------------------------------------------------

 

 

(iii)

funding the amount of any payment due to be made by Party A under this Agreement
following the failure by Party A to make that payment or

 

 

(iv)

funding any termination payment due to Party A.

 

 

(f)

Party B may not invest any amounts standing to the credit of a Swap Collateral
Account.

 

(21)

Exchange Controls

 

Section 5(b)(i) (Illegality) is amended by adding the following paragraph at the
end:-

 

"This sub-paragraph (i) does not apply to the imposition by the Australian
government or any agency of the Australian government of any exchange control
restrictions or prohibitions ("exchange controls")." For the avoidance of doubt:

 

 

(A)

exchange controls do not constitute an Illegality or other Termination Event or
an Event of Default under this Agreement, and do not entitle a party to
terminate a Transaction or otherwise refuse to make any payments it is obliged
to make under a Transaction: and

 

 

(B)

if and for so long as exchange controls are imposed, delivery by Party B of
Australian dollar amounts required to be paid by it under any relevant
Confirmation to the bank account in Australia notified in writing by Party A to
Party B from time to time specified in that Confirmation will constitute proper
payment of those amounts by Party B and Party A's obligations under this
Agreement will be unaffected by any such exchange controls."

 

(22)

Party B's Payment Instructions. Party B irrevocably authorises and instructs
Party A to make payment of:

 

 

(i)

the "Initial Exchange Amount" payable by Party A under a currency swap
transaction by paying that amount direct to the account notified in writing by
Party B to Party A for that purpose; and

 

 

(ii)

any other amount due from Party A to Party B under this Agreement by paying that
amount direct to the Principal Paying Agent to the account outside Australia
notified in writing by the Principal Paying Agent to Party A for that purpose.
Party A is entitled to rely on any such notice.

 

(23)

No Amendment. Each of Party B and the Manager agrees that it will not consent to
any amendment to any provision in any Transaction Document dealing with the
ranking, priority or entitlement of Party A in respect of any security or moneys
without the prior written consent of Party A (which will not be unreasonably
withheld).

 

(23)

In Section 6(e), delete the sentence "The amount, if any, payable in respect of
an Early Termination Date and determined pursuant to this Section will be
subject to any Set-off." At the end of the first paragraph.

 

(24)

Scope of Agreement. This Agreement shall only govern the Transaction entered
into between the parties on the date hereof in respect of which the parties are
required to make payments in the AUD and USD.

 

 

Page 18

 

--------------------------------------------------------------------------------

 

Please confirm your agreement to the terms of the foregoing Schedule by signing
below.

 

Date: 28 September 2007

 

CREDIT SUISSE, LONDON BRANCH

 

PERPETUAL TRUSTEES CONSOLIDATED LIMITED as trustee of Crusade Global Trust No. 2
of 2006
 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

CRUSADE MANAGEMENT LIMITED
 

By:

 

Name:

 

Title:

 

 

 

 

 

Page 19

 

 

--------------------------------------------------------------------------------

Paragraph 11. Elections and Variables

(a) Base Currency and Eligible Currency.

 

(i)

“Base Currency” means US Dollars.

 

(ii)

“Eligible Currency” means the Base Currency and each other currency specified
here: GBP, US Dollars and such other currency as approved by each Designated
Rating Agency.

It is agreed by the parties that where the Credit Support Amount is transferred
in a currency other than the Termination Currency, the Valuation Percentage
specified in Paragraph 11(b)(ii) shall be reduced by a percentage agreed by the
parties and approved by the relevant rating agency (“Additional Valuation
Percentage”), such Additional Valuation Percentage being 6% or such lower
percentage as agreed by the parties and approved by the relevant rating agency.
For the purpose of this Annex, references to the “relevant rating agency” shall
mean the rating agency whose Ratings Criteria will be used to determine the
amount of Eligible Credit Support that Party A is required to transfer to Party
B following a credit ratings downgrade of Party A.

(b) Credit Support Obligations.

 

(i)

Delivery Amount, Return Amount and Credit Support Amount.

 

(A)

“Delivery Amount”: Paragraph 2(a) shall apply, except that the words, “upon a
demand made by the Transferee” shall be deleted.

 

(B)

“Return Amount” has the meaning as specified in Paragraph 2(b).

 

(C)

“Credit Support Amount” has the meaning specified under the relevant definition
of Ratings Criteria. In circumstances where more than one of the Ratings
Criteria apply to Party A, the Credit Support Amount shall be calculated by
reference to the Ratings Criteria which would result in Party A transferring the
greatest amount of Eligible Credit Support. Under no circumstances will Party A
be required to transfer more Eligible Credit Support than the greatest amount
calculated in accordance with the Ratings Criteria set out below.

 

(ii)

Eligible Credit Support. The following items will qualify as “Eligible Credit
Support” for Party A:

 

  Eligible Credit Support Valuation Percentage       (A) cash in an Eligible
Currency 100%      

(B)

Negotiable debt obligations (i) of the Federal Republic of Germany; (ii) of the
Republic of France; (iii) of Belgium; (iv) of the United Kingdom; (v) of the
Netherlands; (vi) of the Republic of Italy or (vii) issued after 18 July 1984 by
the U.S. Treasury Department, in each case denominated in the Base Currency and
having a residual maturity on such date of less than 1 year at the date of their
transfer to Party B (with local and foreign currency long term issuer ratings of
Moody’s Aa2 and S&P AA and Fitch AA or above)

98%

(C) negotiable debt obligations (i) of the Federal Republic of Germany; (ii) of
the Republic of France; (iii) of Belgium; (iv) of the United Kingdom; (v) of the
Netherlands; (vi) of the Republic of Italy or (vii) issued after 18 July 1984 by
the U.S. Treasury Department, in each case denominated in a currency other than
the Base Currency and having a residual maturity on such date of less than 1
year at the date of their transfer to Party B (with local and foreign currency
long term issuer ratings of Moody’s Aa2 and S&P AA and Fitch AA or above)

92%

 

 

Page 1

  

--------------------------------------------------------------------------------

 

 

(D)

negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date equal to or greater than 1
year but less than 5 years at the date of their transfer to Party B (with local
and foreign currency issuer ratings of Moody’s Aa2 and S&P AA and Fitch AA or
above)

91%

 

 

 

(E)

negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date equal to or greater than 5
years but less than 10 years at the date of their transfer to Party B (with
local and foreign currency issuer ratings of Moody’s Aa2 and S&P AA and Fitch AA
or above)

89%

 

 

 

(F)

negotiable debt obligations of the Federal Republic of Germany (with local and
foreign currency issuer ratings of Moody’s Aa2 and S&P AA and Fitch AA or above)
with a residual maturity of less than 10 years but not less than 1 year at the
date of their transfer to Party B

83.8%

 

 

 

 

(G)

negotiable debt obligations of the Republic of France (with local and foreign
currency issuer ratings of Moody’s Aa2 and S&P AA and Fitch AA or above) with a
residual maturity of less than 10 years but not less than 1 year at the date of
their transfer to Party B

83.8%

 

 

 

(H)

negotiable debt obligations of Belgium (with local and foreign currency issuer
ratings of Moody’s Aa2 and S&P AA and Fitch AA or above) with a residual
maturity of less than 10 years but not less than 1 year at the date of their
transfer to Party B

83.8%

 

 

 

(I)

negotiable debt obligations of the United Kingdom (with local and foreign
currency issuer ratings of Moody’s Aa2 and S&P AA and Fitch AA or above) with a
residual maturity of less than 10 years but not less than 1 year at the date of
their transfer to Party B

83.8%

 

 

 

(J)

negotiable debt obligations of Italy (with local and foreign currency issuer
ratings of Moody’s Aa2 and S&P AA and Fitch AA or above) with a residual
Maturity of less than 10 years but not less than 1 year at the date of their
transfer to Party B

83.8%

 

 

 

(K)

negotiable debt obligations of the Netherlands (with local and foreign currency
issuer ratings of Moody’s Aa2 and S&P AA and Fitch AA or above) with a residual
maturity of less than 10 years but not less than 1 year at the date of their
transfer to Party B

83.8%

 

 

 

(L)

Negotiable debt obligations of the US Government National Mortgage Association,
the US Federal National Mortgage Association, the US Federal Home Loan Mortgage
Corporation, the US Student Loans Marketing Association or a US Federal Home
Loan Bank (all entities rated Moody’s Aa1 (long term) and S&P AA+ (long term)
and Fitch AA+ (long term) or above) with a residual maturity on such date equal
to or greater than 1 year but less than 3 years at the date of their transfer to
Party B

97.7%

 

 

 

 

 

Page 2

 

 

--------------------------------------------------------------------------------

 

(M)

negotiable debt obligations of the US Government National Mortgage Association,
the US Federal National Mortgage Association, the US Federal Home Loan Mortgage
Corporation, the US Student Loans Marketing Association or a US Federal Home
Loan Bank (all entries rated Moody’s Aa1 (long term) and S&P AA+ (long term) and
Fitch AA+ (long term) or above) with a residual maturity on such date equal to
or greater than 3 years but less than 5 years at the date of their transfer to
Party B

92%

 

 

 

(N)

negotiable debt obligations of the US Government National Mortgage Association,
the US Federal National Mortgage Association, the US Federal Home Loan Mortgage
Corporation, the US Student Loans Marketing Association or a US Federal Home
Loan Bank (all entries rated Moody’s Aa1 (long term) and S&P AA+ (long term) and
Fitch AA+ (long term) or above) with a residual maturity on such date equal to
or greater than 5 years but less than 7 years at the date of their transfer to
Party B

To be agreed between Party A, Fitch, S&P and Moody’s

 

 

 

(O)

negotiable debt obligations of the US Government National Mortgage Association,
the US Federal National Mortgage Association, the US Federal Home Loan Mortgage
Corporation, the US Student Loans Marketing Association or a US Federal Home
Loan Bank (all entries rated Moody’s Aa1 (long term) and S&P AA+ (long term) and
Fitch AA+ (long term) or above) with a residual maturity on such date equal to
or greater than 7 years but less than 10 years at the date of their transfer to
Party B

To be agreed between Party A, Fitch, S&P and Moody’s

 

provided that in relation to calculations in connection with the Fitch Criteria
(as defined below), the applicable Valuation Percentage shall be (1) the
relevant percentage determined by reference to the table headed “Advance Rates
(%)” appearing at the end of Appendix 3 to the Fitch Criteria.

Where the ratings of the relevant agencies differ with respect to the same
negotiable debt obligation, the lower of the ratings shall apply.

For the purpose of this Annex, references to the “relevant rating agency” shall
mean the rating agency whose Ratings Criteria will be used to determine the
amount of Eligible Credit Support that Party A is required to transfer to Party
B following a credit ratings downgrade of Party A.

For the purposes of the tables in Paragraph 11(b)(ii) the following are
acceptable negotiable debt obligations for the relevant countries:

France - Bons du Tresor a Taux Fixe (“BTF”), Bons du Tresor a Taux Annuel
Normalise (“BTN”), Obligations Assimilables du Tresor (“OAT”) issued by the
Republic of France after 1st January, 1987;

Belgium - Obligation - Lineaire Obligatie (straight non-callable bonds issued at
monthly auction) issued by the Kingdom of Belgium (“OLOs”) excluding bearer
bonds, Philippe Bonds (bullet bonds) issued by the Kingdom of Belgium (“Belgian
Philippe Bonds”) excluding bearer bonds. Classical Bonds (linear bonds,
traditionally issued with a call) issued by the Kingdom of Belgium (“Belgian
Classical Bonds”) excluding bearer bonds;

Germany - Schatzanweisungen, Bundesobligationen and Bundesanleihe issued by the
Federal Republic of Germany;

 

 

Page 3

  

--------------------------------------------------------------------------------

 

Italy - negotiable debt obligations issued by the government of Italy in the
Euro market which are cleared through a non-Italian clearing system.

  (iii) Thresholds.

 

(A)

“Independent Amount” means, for Party A and Party B, with respect to each
Transaction, zero.

 

(B)

“Threshold” means, for Party A:

    infinity, unless a Downgrade occurs and is continuing and Party A has not
complied with Section 17(c)(ii), (iii) or (iv) within the Remedy Period, in
which case its Threshold shall be zero.     “Remedy Period” means, in the case
of a Minor Downgrade, within 30 days of such Downgrade or, in the case of a
Major Downgrade, within the later of the 10th day following such Downgrade or
the 30th day following any preceding Minor Downgrade, subject, in either case,
to such greater period as agreed by the relevant rating agency.     “Threshold”
means, for Party B: infinity

 

(C)

“Minimum Transfer Amount” means, with respect to Party A and Party B, USD
10,000; provided, that if (1) an Event of Default has occurred and is continuing
with respect to Party A, or (2) an Additional Termination Event has occurred in
respect of which Party A is an Affected Party, the Minimum Transfer Amount with
respect to such party shall be zero.

 

(D)

“Rounding”. The Delivery Amount and the Return Amount will be rounded up and
down to the nearest integral multiple of USD 10,000 respectively, subject to the
final Return Amount being equal to the Credit Support Balance.

(c) Valuation and Timing.

 

(i)

“Valuation Agent” means, Party A in all circumstances.

 

(ii)

“Valuation Date” means the first Local Business Day of each week.

 

(iii)

“Valuation Time” means 5.00 p.m. London time on the Local Business Day
immediately preceding the Valuation Date or date of calculation, as applicable;
provided that the calculations of Value and Exposure will be made as
approximately the same time on the same date.

 

(iv)

“Notification Time” means by 4:00 p.m., London time, on a Local Business Day.

(d)

Exchange Date. “Exchange Date” has the meaning specified in paragraph 3(c)(ii).

(e) Dispute Resolution.

 

(i)

“Resolution Time” means 2:00 p.m., London, on the Local Business Day following
the date on which notice is given that gives rise to a dispute under Paragraph
4.

 

(ii)

“Value”. For the purpose of Paragraph 4(a)(4)(i)(C) and 4(a)(4)(ii), the Value
of the outstanding Credit Support Balance or of any transfer of Eligible Credit
Support or Equivalent Credit Support, as the case may be, will be calculated as
follows:

 

(A)

with respect to any Eligible Credit Support or Equivalent Credit Support
comprising securities (“Securities”) the Base Currency Equivalent of the sum of
(a)(x) the last bid price on such date for such Securities on the principal
national securities exchange on which such Securities are listed, multiplied by
the applicable Valuation Percentage; or (y) where any Securities are not listed
on a national securities exchange, the bid price for such Securities quoted as
at the close of business on such date by any principal market maker (which shall
not be and shall be independent from the Valuation Agent) for such Securities
chosen by the Valuation Agent, multiplied by the applicable Valuation
Percentage; or (z) if no such bid price is listed or quoted for such date, the
last bid price listed or quoted (as the case may be), as of the day next
preceding such date on which such prices were available, multiplied by the
applicable Valuation Percentage; plus (b) the accrued interest where applicable
on such Securities (except to the extent that such interest shall have been paid
to the Transferor pursuant to Paragraph 5(c)(ii) or included in the applicable
price referred to in subparagraph (a) above) as of such date;

 

 

 

Page 4

  

--------------------------------------------------------------------------------

 

 

(B)

with respect to any Cash, the Base Currency Equivalent of the amount thereof;
and

 

(C)

with respect to any Eligible Credit Support or Equivalent Credit Support other
than Securities and Cash, the Base Currency Equivalent of the fair market value
thereof on such date, as determined in any reasonable manner chosen by the
Valuation Agent, multiplied by the applicable Valuation Percentage.

 

(iii)

“Alternative”. The provisions of Paragraph 4 will apply.

(f) Distribution and Interest Amount.

 

(ii)

Interest Rate. The “Interest Rate” in relation to each Eligible Currency
specified below will be:

  Eligible Currency Interest Rate

 

USD

For a relevant day, the effective federal funds rate in U.S. Dollars which is
displayed on Telerate page 118 at the close of business in New York on such day,
less 0.2%.

 

EURO

For a relevant day, the overnight rate fixed for such day, as calculated by the
European Central Bank which is displayed on page EONIA of the Reuters Screen,
less 0.2%.

 

GBP

For a relevant day, the overnight rate as calculated by the Wholesale Market
Brokers Association which is displayed on page SONIA of the Reuters Screen as of
9.00 a.m., London time, on the first London Banking Day following such day, less
0.2%.

 

(ii)

“Transfer of Interest Amount”. The transfer of the Interest Amount will be made
on the first Local Business Day following the end of each calendar month to the
extent that Party B has earned and received such amount of interest and that a
Delivery Amount would not be created or increased by that transfer, and on any
other Local Business Day on which Equivalent Credit Support is transferred to
the Transferor pursuant to Paragraph 2(b), provided that Party B shall only be
obliged to transfer any Interest Amount to Party A to the extent that it has
received such amount.

    “Alternative to Interest Amount”. The provisions of Paragraph 5(c)(ii) will
apply. For the purposes of calculating the Interest Amount the amount of
interest calculated for each day of the Interest Period shall, with respect to
any Eligible Currency, be compounded daily.     Interest Amount” The definition
of “Interest Amount” shall be deleted and replaced with the following:    
“Interest Amount” means, with respect to an Interest Period and each portion of
the Credit Support Balance comprised of cash in an Eligible Currency, the sum of
the amounts of interest determined for each day in that Interest Period by the
Valuation Agent as follows:

 

 

 

Page 5

 

--------------------------------------------------------------------------------

 

 

(x)

the amount of such currency comprised in the Credit Support Balance at the close
of business for general dealings in the relevant currency on such day (or, if
such day is not a Local Business Day, on the immediately preceding Local
Business Day); multiplied by

 

(y)

the relevant Interest Rate; divided by

 

(z)

360 (or in the case of pounds sterling, 365).

(g) Addresses for Transfers.   Party A: To be advised   Party B: To be advised

(h) Other Provisions.

  (i) Transfer Timing

 

(D)

The final paragraph of Paragraph 3(a) shall be deleted and replaced with the
following:

    “Subject to Paragraph 4, and unless otherwise specified, any transfer of
Eligible Credit Support or Equivalent Credit Support (whether by the Transferor
pursuant to Paragraph 2(a) or by the Transferee pursuant to Paragraph 2(b))
shall be made not later than the close of business on the Settlement Day.”

 

(E)

The definition of Settlement Day shall be deleted and replaced with the
following:

    “Settlement Day” means

 

(i)

in respect of a transfer of cash or other property (except Securities), the
second Local Business Day after the Demand Date; and

  (ii) in respect of a transfer of Securities:

 

(a)

the second Local Business Day after the Demand Date; or if later,

 

(b)

the first Local Business Day after the Demand Date on which settlement of a
trade in the relevant securities, if effected on the Demand Date, would have
occurred in accordance with customary practice when settling through the
clearance system agreed between the parties for delivery of such securities or,
otherwise, on the market on which such securities are principally traded (or, in
either case, if there is not such customary practice, on the first Local
Business Day after the Demand Date on which it is reasonably practicable to
deliver such securities).

 

(F)

For the purposes of this Paragraph 11(h)(i):

    “Demand Date” means, with respect to a transfer by a party:

 

(i)

(i)            in the case of a transfer pursuant to Paragraph 2, Paragraph 3
(other than Paragraph 3(c)(ii)(A))or Paragraph 4(a)(2), the relevant Valuation
Date. For the avoidance of doubt, for the purposes of Paragraph 2 and Paragraph
4(a)(2), the Transferor will be deemed to receive notice of the demand by the
Transferee to make a transfer of Eligible Credit Support; and

 

(ii)

in the case of a transfer pursuant to Paragraph 3(c)(ii)(A), the date on which
the Transferee has given its consent to the proposed exchange.

For the avoidance of doubt, on each Demand Date the Transferor shall deliver to
the Transferee and the Security Trustee a statement showing the amount of
Eligible Credit Support to be delivered.

 

 

Page 6

 

--------------------------------------------------------------------------------

 

 

(ii)

Early Termination

The heading for Paragraph 6 shall be deleted and replaced with “Early
Termination” and the following shall be added after the word “Default” in the
first line of Paragraph 6, “or a Termination Event in relation to all (but not
less than all) Transactions”.

 

(iii)

Costs of Transfer on Exchange

Notwithstanding Paragraph 8, the Transferor will be responsible for, and will
reimburse the Transferee for, all transfer and other taxes and other costs
involved in the transfer of Eligible Credit Support either from the Transferor
to the Transferee or from the Transferee to the Transferor hereto.

 

(iv)

Cumulative Rights

The rights, powers and remedies of the Transferee under this Annex shall be in
addition to all rights, powers and remedies given to the Transferee by the
Agreement or by virtue of any statute or rule of law, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the rights of the Transferee in the Credit
Support Balance created pursuant to this Annex.

 

(v)

Single Transferor and Single Transferee

Party A and Party B agree that, notwithstanding anything to the contrary in this
Annex, (including, without limitation, the recital hereto, Paragraph 2 or the
definitions in Paragraph 10), (a) the term “Transferee” as used in this Annex
means only Party B, (b) the term “Transferor” as used in this Annex means only
Party A, (c) only Party A will be required to make Transfers of Eligible Credit
Support hereunder; and (d) in the calculation of any Credit Support Amount,
where the Transferee’s Exposure would be expressed as a negative number, such
Exposure shall be deemed to be zero.

 

(vi)

Ratings Criteria

"Ratings Criteria" means, the criteria used by S&P ("S&P Criteria"), the
criteria used by Moody's as set out below ("Moody's Criteria") and the hedge
criteria used by Fitch as set out below ("Fitch Criteria") for the purposes of
determining the amount of Eligible Credit Support Party A is required to
transfer hereunder following a credit ratings downgrade where Party A has opted
to or is required to transfer Eligible Credit Support in support of its
obligations under the Agreement pursuant to Section 17 of the Agreement. Where
Party A is required to post collateral in accordance with more than one Ratings
Criteria, Party A will be required to post collateral in accordance with such
Ratings Criteria which produces the highest Delivery Amount and the lowest
Return Amount.

Fitch Criteria

"Credit Support Amount" shall mean, with respect to the Transferor on a
Valuation Date, the sum of (a) the Transferee's Exposure as determined by Party
A in good faith and (b) 1.05 multiplied by the current aggregate Party A
Currency Amount(s) of the outstanding Transactions multiplied by the Volatility
Cushion.

"Volatility Cushion" means the percentage specified in Appendix 2 to the Fitch
Criteria for a weighted average life that is equal to (or closest to) the
weighted average of the weighted average life of each series and class of Notes
rated by Fitch in respect of which Transactions have been entered into. For
these purposes, Party A will calculate the weighted average life of each series
of Notes rated by Fitch in respect of which Transactions have been entered into
using (1) an assumed constant prepayment rate of 0.0%, default rate of 0.0% and
such assumptions as will reflect the then current expectations of Party A and/or
be based upon such circumstances as Party A may, in good faith, determine
applicable; and, notwithstanding for the avoidance of doubt (1) above, assuming
(2) that the Issuer will not redeem the Notes other than on the maturity date in
respect of such Notes (unless the Notes are scheduled to amortise prior to the
maturity date).

 

 

Page 7

 

--------------------------------------------------------------------------------

 

Moody’s Criteria

“Credit Support Amount” shall mean for the purposes of the Moody’s Criteria with
respect to a Transferor on a Valuation Date the sum of (a) the Transferee’s
Exposure as determined by Party A in good faith multiplied by A and (b) B
multiplied by the current aggregate Party A Currency Amounts of the outstanding
Transactions under the Agreement, where:

 

(i)

“A” means 102% and “B” means 1.6% if the long-term, unsecured and unsubordinated
debt obligations or the short term, unsecured and unsubordinated debt
obligations of Party A (or its successor) or any credit support provider of
Party A are downgraded below “A1” or “Prime-1” by Moody’s;

 

(ii)

“A” means 102% and “B” means 3.7% if the long-term, unsecured and unsubordinated
debt obligations or the short term, unsecured and unsubordinated debt
obligations of Party A (or its successor) or any credit support provider of
Party A, are downgraded below “A3” or “Prime-2” by Moody’s; and

 

(iii)

“A” means 0% and “B” means 0% in all other cases.

In relation to the foregoing, Party A will, upon receipt of reasonable notice
from Moody’s, demonstrate to Moody’s the calculation by Party A of the
Transferee’s Exposure.

S&P Criteria

“Credit Support Amount” shall mean with respect to a Transferor on a Valuation
Date the sum of:

 

(A)

the greater of zero and the Transferee’s Exposure, and

 

(B)

the current aggregate of the Party A Currency Amount(s) as defined in the
Confirmation for each outstanding Transaction under the Agreement multiplied by
VB.

“VB” means the Party A Currency Amount as defined in the Confirmation for each
outstanding Transaction under the Agreement multiplied by the relevant
percentage set out in the relevant table for Cross Currency Swaps (Fixed/Fixed,
Fixed/Floating and Floating/Floating) of S&P’s Global Interest Rate and Currency
Swaps: Calculating the Collateral Required Amount published 26th February 2004,
as applicable, for the relevant currency pairs.

 

(vii)

Calculations.

Paragraph 3(b) of this Annex shall be amended by inserting the words “and shall
provide each party (or the other party, if the Valuation Agent is a party) with
a description in reasonable detail of how such calculations were made, upon
request” after the word “calculations” in the third line thereof.

 

(viii)

Demands and Notices.

All demands, specifications and notices under this Annex will be made pursuant
to Section 12 of this Agreement:

 

 

Page 8

  

--------------------------------------------------------------------------------

 

If to Party A:

 

Address:

Eleven Madison Avenue, New York, New York, 10010, USA

  Telephone: +1 (212) 325 5942   Facsimile: +1 (212) 743 5833   Attention: Tim
W. Blake

If to Party B:
 

 

Address:

Level 12, Angel Place, 123 Pitt Street, Sydney, NSW, 2000   Telephone: (+612)
9229 9000   Facsimile: (+612) 9221 7870   Attention: Manager, Securitisation

 

 

 

Page 9

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have signed this Annex as of the date first above
written.

 

CREDIT SUISSE, LONDON BRANCH

PERPETUAL TRUSTEES CONSOLIDATED LIMITED

(in its capacity as trustee of the Crusade Global Trust No.2 of 2006)

 

By: ..........................................................

Title: ........................................................

Date: ........................................................

By: .........................................................

Title: .......................................................

Date: .......................................................

By: .........................................................

Title: .......................................................

Date: .......................................................

By: .........................................................

Title: .......................................................

Date: .......................................................

 

 

 

 

Page 10

 

 